         Case 2:20-cr-00212-CJC Document 13 Filed 08/07/20 Page 1 of 2 Page ID r~#:95
                                                                         ~~ ~




  1
  2                                                                             .s.

  3
  4
  5
  6
  7
  8                                 UNITED STATES DISTRICT COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                          Case Nos. ~-~~`
                                                                      '':
                                                                        ~.i z    ,,,..,.,
                                                                        L:STCS~"V~V 1J

12                             Plaintiff,                               2:20-cr-00212
13
                                                            ORDER OF DETENTION AFTER
14                                                          HEARING [Fed. R. Crim. P. 32.1(a)(6);18
                                                            U.S.C. § 3143(a)]
         DANIEL WARREN GAUDIO,
15
                               Defendant.
16
17
18              The defendant having been arrested in this District pursuant to a warrant issued by
19       the United States District Court for the Central District of California for alleged violations
f►.11l of the terms and conditions of supervision; and
21              The Court having conducted a detention hearing pursuant to Federal Rule of
22       Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23              The Court finds that:
►
f •~!       A. (X) The defendant has not met defendant's burden of establishing by clear and
25              convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26              or (c). This finding is based on: nature ofcurrent allegations, substantial criminal historv~
27             including violentfelonies and an escape conviction
f►•~:~          and
         Case 2:20-cr-00212-CJC Document 13 Filed 08/07/20 Page 2 of 2 Page ID #:96




  1
  2 B. (X) The defendant has not met defendant's burden of establishing by clear and
  3        convincing evidence that he is not likely to pose a danger to the safety of any other
  4        person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
  5        based on: nature ofcus~ent allegations, substantialcriminal history, including violent felonies and
 6         an escape conviction
  7           IT THEREFORE IS ORDERED that the defendant be detained pending further
 8 ~ revocarion proceedings.
 9
10 Dated: ~V~, ~. ~~
11
12
13
14
15
16
17
18
19
.► Ill
21
22
23
24
25
26 I
27 I



                                                         2
